DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on March 25, 2022..

3.	Claims 1-21 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
Regarding claims 1 and 11, the closest prior art Goldman et al., US 2014/0304846, discloses position system that includes one or more light sensors attached to wheel(s) of the moveable object. Each light sensor detects light reflecting off of a floor of an indoor area. In particular, an indoor area includes strips positioned on the floor that include a barcode. The light sensor reads the barcode when the wheel passes over the strip. A processor uses a code included within the read barcode to determine an absolute position of the moveable object within an indoor environment.
Another close prior art Martin, US 2019/0392185, discloses encoded surfaces that are read by a three-dimensional radar imaging system. The reader examines different areas of a determined area of the encoded surface where each one of the areas presents protrusions or indentations similar to the braille encoding system. The image obtained allows the position of the camera to be estimated with respect to the known pattern. 
None of the references discloses:
“plurality of vertically elevated ridges on the substrate, wherein some of the vertically elevated ridges are spaced a first distance and others of the vertically elevated ridges are spaced a second distance, whereby the first distance represents a first logic value and the second distance represents a second logic value, and the first distance is greater than the second distance;
a vertical acceleration sensor coupled to the digital processor,
when the vertical acceleration sensor detects a vertically elevated ridge the digital processor is notified and the rotation sensor provides a wheel rotation value until a next vertically elevated ridge is detected,
a first logic value is determined when the wheel rotation value is greater than a predetermined rotation value and a second logic value is determined when the wheel rotation value is not greater than the predetermined rotation value, the first or second logic value is stored; and
detection of another vertically elevated ridge and another next vertically elevated ridge continues for determining first or second logic values until the stored first and/or second logic values complete a location word, wherein the location word and an associated time stamp are stored in the non-volatile memory.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661